United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-771
Issued: November 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2011 appellant filed a timely appeal of the November 1, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) which denied his claim for an
occupational disease claim. He also appealed a January 14, 2011 decision which denied his
request for reconsideration. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
developed an occupational disease in the performance of duty; and (2) whether OWCP properly
denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 7, 2010 appellant, then a 34-year-old temporary city mail carrier, filed an
occupational disease claim, alleging that he experienced muscle spasms of the left arm, shoulder
and upper back as a result of carrying a mailbag. He became aware of his condition and realized
it was causally related to his job on September 1, 2010. Appellant stopped work on September 3
and returned on September 16, 2010.2
Appellant submitted a duty status report from Dr. Marcel St. Louis DeMertine, a Boardcertified family practitioner, on September 11, 2010, who noted clinical findings of left shoulder
pain and noted an “occupational” diagnosis. Dr. DeMertine returned appellant to work light
duty. Appellant also submitted a September 17, 2010 duty status report from Dr. Kenneth
McLaughlin, a Board-certified emergency room physician, who noted clinical findings of left
trapezius muscle sprains and diagnosed left upper back strain and left arm weakness.
Dr. McLaughlin returned appellant to work with restrictions. Appellant submitted discharge
instructions for a muscle spasm. He also submitted a September 17, 2010 return to work note
from a nurse practitioner who noted that appellant could return to work on September 24, 2010.
In a September 28, 2010 letter, OWCP advised appellant of the type of evidence needed
to establish his claim. It particularly requested that he submit a physician’s reasoned opinion
addressing the relationship of his claimed condition and specific work factors.
In an October 2, 2010 statement, appellant noted that he worked for the employing
establishment for over a year and developed muscle pain. After being transferred to the Jamaica
Plain station on July 30, 2010, he found the terrain of the mail route rough when carrying a 35pound mailbag on hilly streets. On September 2 and 3, 2010 appellant woke with severe pain on
his left shoulder, arm and back and sought treatment. His physician took him off work from
September 3 to 10, 2010. Appellant asserted that his shoulder injury was caused by constantly
using his left shoulder and carrying a mailbag and was unrelated to his previous military duties.
Appellant submitted an October 5, 2010 physical therapy prescription from Dr. Rita
Wadhwani, a Board-certified family practitioner, in which she related that he was a mail carrier
and carried a heavy satchel on his left shoulder and had neck spasm and left arm pain for about
five weeks. Dr. Wadhwani diagnosed cervical strain with left arm radiculopathy. In a return to
work slip dated October 5, 2010, she noted that appellant could return to work on October 19,
2010 without restrictions. In an October 14, 2010 duty status report, Dr. Wadhwani noted that
appellant could return to work with restrictions. In an October 14, 2010 attending physician’s
report, she listed a history of pain in the left shoulder and left arm with limited range of motion
beginning on September 1, 2010 after appellant carried a heavy satchel. Dr. Wadhwani noted
September 17, 2010 x-ray findings of no fracture or dislocation of the right upper extremity. She
diagnosed left shoulder strain and limited range of motion. Dr. Wadhwani noted with a
checkmark “yes” that appellant’s condition was caused or aggravated by an employment activity.
Appellant was totally disabled from September 9 to October 5, 2010 and could return to light
2

On September 20, 2010 the employing establishment submitted a letter of controversion noting that appellant
submitted his resignation on August 30, 2010 effective September 8, 2010 citing conflicts with his schooling and
military obligations. It was noted that on September 7, 2010 appellant rescinded his resignation.

2

duty on October 5, 2010. In an October 14, 2010 duty status report, Dr. Wadhwani noted clinical
findings of left shoulder and arm strain with restricted range of motion. She diagnosed left
shoulder strain and returned appellant to work light duty on October 19, 2010. In an October 5,
2010 attending physician’s report, Dr. DeMertine noted a history of left shoulder and low back
pain beginning on September 1, 2010. He diagnosed left shoulder strain and noted with a
checkmark “yes” that appellant’s condition was caused or aggravated by work activity. In an
October 15, 2010 duty status report, Dr. DeMertine noted findings of left shoulder and arm pain
and diagnosed left shoulder and back strain. He returned appellant to work full time with
restrictions.
In a November 1, 2010 decision, OWCP denied appellant’s claim finding that he did not
provide sufficient medical evidence noting specific work duties along with the physician’s
opinion regarding how such duties caused or aggravated a medical condition.
On November 11, 2010 appellant requested reconsideration. He submitted a copy of
OWCP’s decision dated November 1, 2010, previously of record. Also submitted was a
September 17, 2010 x-ray report of the left shoulder which revealed no evidence of fracture or
dislocation. Appellant submitted a September 17, 2010 report from Dr. Kenneth McLaughlin, a
Board-certified emergency room physician, who noted that appellant was a postal carrier and
presented to the emergency room with complaints of left shoulder, upper and lower back pain
radiating into the left arm commencing September 1, 2010. He reported that his injury of the left
shoulder, arm and back was work related and sought treatment on September 3 and 7, 2010.
Dr. McLaughlin noted findings upon physical examination of slight flattening of the musculature
to the left trapezius at C5 to T2 paraspinally, slight pain on palpation of the anterior rotator cuff
region and decreased strength on lateral abduction but intact abduction, flexion and extension of
the shoulder. He diagnosed left upper back muscle spasm commencing September 1, 2010.
Dr. McLaughlin recommended warm moist compresses to the muscle spasm. Appellant
submitted an October 5, 2010 x-ray of the cervical spine revealed no abnormalities with no cause
identified for pain. Also submitted was a November 9, 2010 duty status report from
Dr. Wadhwani, who diagnosed left shoulder strain and returned appellant to work part-time light
duty on November 9, 2010.
In a January 14, 2011 decision, OWCP denied appellant’s reconsideration request finding
that the request was insufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that he sustained an injury in the
performance of duty, he must submit sufficient evidence to establish that he experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.3

3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS -- ISSUE 1
It is not disputed that appellant’s duties as a letter carrier included lifting and carrying
mail bundles and walking. It is also not disputed that he has been diagnosed with left shoulder
and back strain and left upper back spasms. However, appellant has not submitted sufficient
medical evidence to establish that his diagnosed conditions were causally related to specific
employment factors or conditions. He did not submit a rationalized medical report from a
physician addressing how specific employment factors may have caused or aggravated his
claimed conditions.
In the October 5, 2010 attending physician’s report, Dr. DeMertine diagnosed left
shoulder strain beginning on September 1, 2010 and noted with a checkmark “yes” that
appellant’s condition was caused or aggravated by an employment activity. The Board has held
that when a physician’s opinion on causal relationship consists only of checking “yes” to a form
question, without explanation or rationale, that opinion is of diminished probative value and is
insufficient to establish a claim.5 Dr. DeMertine did not explain why particular employment
duties caused or aggravated a diagnosed condition. Duty status reports from him dated
September 11 and October 15, 2010 did not specifically address whether appellant’s injury was
work related6 nor did he provide a specific and rationalized opinion as to the causal relationship
between appellant’s employment and his diagnosed left shoulder and back strain.7 Therefore,
these reports are insufficient to establish appellant’s claim.
4

Solomon Polen, 51 ECAB 341 (2000).

5

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006).

6

Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).
7

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

4

In her October 14, 2010 attending physician’s report, Dr. Wadhwani diagnosed left
shoulder strain, noted a period of disability and checked a box “yes” that appellant’s condition
was caused or aggravated by an employment activity. As noted, a physician’s opinion on causal
relationship which consists only of checking “yes” to a form question, without explanation or
rationale, that opinion is of diminished probative value and is insufficient to establish a claim. In
an October 5, 2010 report, Dr. Wadhwani listed diagnoses and noted that appellant was a mail
carrier, who carried a heavy satchel on his left shoulder and experienced neck spasm and left arm
pain for approximately five weeks. However, she did not specifically address why carrying a
satchel on his left shoulder would cause or aggravate any particular medical condition.
Dr. Wadhwani did not explain the process by which carrying a mail satchel would cause or
aggravate the diagnosed condition.8 Other reports from her did not specifically address whether
appellant’s employment activities caused or aggravated a diagnosed medical condition.
Consequently, these reports are insufficient to establish the claim.
Also submitted was the September 17, 2010 duty status report from Dr. McLaughlin, who
noted clinical findings of left trapezius muscle sprains and diagnosed left upper back strain and
left arm weakness. However, Dr. McLaughlin did not specifically address whether appellant’s
employment activities had caused or aggravated a diagnosed medical condition. Likewise, other
medical reports, including reports of diagnostic testing, are insufficient to establish the claim as
they do not specifically address whether particular employment factors caused or contributed to a
diagnosed left shoulder and back conditions. Consequently, the medical evidence is insufficient
to establish a causal relationship between specific factors or conditions of employment and the
diagnosed medical conditions.
Appellant submitted return to work instructions dated September 17, 2010 prepared by a
nurse practitioner. However, the Board has held that lay individuals such as nurses are not
competent to render a medical opinion under FECA.9
On appeal, appellant’s asserts that sufficient evidence was submitted to support that the
diagnosed left shoulder and back strain and left upper back spasms are work related. As noted
above, although his physicians, including Dr. Wadhwani and Dr. DeMertine, provided some
support for causal relationship, they did not provide medical rationale explaining the basis of
their opinions.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,10 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

David P. Sawchuk, 57 ECAB 316 (2006).

10

5 U.S.C. § 8128(a).

5

obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by the OWCP;
or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”11
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.12
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.13
ANALYSIS -- ISSUE 2
OWCP’s January 14, 2011 decision, denied appellant’s reconsideration request, without
conducting a merit review, on the grounds that the evidence submitted neither raised substantive
legal questions nor included new and relevant evidence and was therefore insufficient to warrant
review of the prior decision.
With his November 11, 2010 reconsideration request, appellant submitted relevant and
pertinent evidence not previously considered by OWCP. After the November 1, 2010 decision,
which denied his claim because he had not submitted a rationalized medical opinion establishing
that the September 1, 2010 incident caused his left shoulder and low back pain, he submitted a
September 17, 2010 report from Dr. McLaughlin, who noted that appellant was a postal carrier
who presented to the emergency room with complaints of left shoulder, upper and lower back
pain radiating into the left arm commencing on September 1, 2010. Appellant reported to
Dr. McLaughlin and he found this was a workers’ compensation injury to his left shoulder, arm
and back and sought treatment on September 3 and 7, 2010 and was given a week off work and
prescribed Motrin. Dr. McLaughlin noted examination findings of slight flattening of the
musculature to the left trapezius at C5 to T2 paraspinally, slight pain on palpation of the anterior
rotator cuff region and decreased strength on lateral abduction. He diagnosed left upper back
muscle spasm since September 1, 2010.
This particular medical evidence is relevant as it is contemporaneous to the date of injury,
September 1, 2010 and Dr. McLaughlin noted findings upon injury and referenced a history of
11

20 C.F.R. § 10.606(b)(2).

12

Id. at § 10.608(b).

13

See Daniel Deparini, 44 ECAB 657 (1993).

6

injury noting that appellant was a mail carrier and presented to the emergency room with a
claimed work-related injury to his left shoulder and back. This evidence was not previously
considered by OWCP in rendering a decision. While this evidence may be of limited probative
value, the Board has held that the requirement for reopening a claim for merit review does not
include the requirement that a claimant must submit all evidence which may be necessary to
discharge his or her burden of proof. Instead, the requirement pertaining to the submission of
evidence in support of reconsideration only specifies that the evidence be relevant and pertinent
and not previously considered by OWCP.14 The Board finds that, in accordance with 20 C.F.R.
§ 10.606(b)(2)(3), this new report from Dr. McLaughlin is sufficient to require reopening
appellant’s case for further review on its merits.
Therefore, OWCP improperly refused to reopen appellant’s claim for further review on
its merits under 5 U.S.C. § 8128. Consequently, the case must be remanded for it to reopen his
claim for a merit review. Following this and such other development as deemed necessary,
OWCP shall issue an appropriate merit decision on the appellant’s claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment. The Board finds that OWCP, in its
decision dated January 14, 2011, improperly denied his request for reconsideration of his case on
its merits.

14

See Helen E. Tschantz, 39 ECAB 1382 (1988).

7

ORDER
IT IS HEREBY ORDERED THAT the November 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed and the January 14, 2011 decision is set aside and
the case is remanded to it for further development in accordance with this decision.
Issued: November 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

